Citation Nr: 0624077	
Decision Date: 08/09/06    Archive Date: 08/18/06

DOCKET NO.  02-11 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran served on active duty in the Air Force from 
August 1970 to July 1972 and in the Army from February 26, 
1975 to April 21, 1975.  He served in the Republic of Vietnam 
from April 1971 to April 1972.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2001 RO rating decision, which denied 
service connection for PTSD.  

The veteran was scheduled to appear at a personal hearing at 
the RO before a Veterans Law Judge in May 2003; however, the 
veteran cancelled his request for a hearing prior to that 
date.  

In July 2003, the Board remanded the case to the RO for 
additional development.    


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all other evidence necessary for an 
equitable disposition of the claim.

2.  The veteran did not engage in combat with the enemy 
during his period of military service from August 1970 to 
July 1972 and from February 26, 1975 to April 21, 1975, nor 
is he shown to have a current diagnosis of PTSD attributable 
to a verified stressor or stressors that he is alleged to 
have experienced during his period of military service.  




CONCLUSION OF LAW

The veteran is not shown to have PTSD due to disease or 
injury that was incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1154(b), 5107, 7104 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Initial Matter

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), among other things, redefined the obligations of 
VA with respect to its duties to notify and to assist a 
claimant.  In August 2001, VA issued regulations to implement 
the VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001), codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  The 
VCAA and its implementing regulations are applicable to the 
claim decided herein.  

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating this claim does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

A.  Duty to Notify

The Court has indicated that notice under the VCAA should 
contain the following four elements:  (1) notice of the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) notice of the information and 
evidence that VA will seek to provide; (3) notice of the 
information and evidence the claimant is expected to provide; 
and, (4) a request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claim at 
issue.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).

Relevant to the duty to notify, the Court has also indicated 
that notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction 
(RO).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  In Pelegrini II, the Court clarified that 
VA's regulations implementing amended section 5103(a) apply 
to cases pending before VA on November 9, 2000, even if the 
RO decision was issued before that date, and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not ipso facto error to provide remedial 
notice after such initial decision.  See Pelegrini, 
18 Vet. App. at 115, 119-120.

In the instant case, VCAA notice was sent to the veteran 
following the initial RO rating decision in September 2001.  
At any rate, as explained herein below, the VCAA notice 
complied with the requirements of the VCAA as interpreted by 
the Court in Pelegrini II.  The Board finds that the timing 
of the VCAA notice is not prejudicial to the veteran because 
it was sent prior to the transfer of the case to the Board 
for appellate consideration in November 2005, and the veteran 
was offered ample opportunity to present evidence or argument 
in support of his appeal.  Accordingly, the Board will 
proceed to adjudicate the claim.  

In the VCAA notice sent to the veteran in March 2004, the RO 
advised him of what was required to prevail on his claim for 
service connection for PTSD, what specifically VA had done 
and would do to assist in the claim, and what information and 
evidence the veteran was expected to furnish.  The RO 
specifically informed the veteran that VA would assist him in 
obtaining records from private and Federal government 
facilities such as VA, if properly identified, but that he 
had to provide both identifying information and a signed 
release for VA to obtain private records on his behalf.  

The Board notes that the VCAA notice letter did not 
specifically request the veteran to provide VA with all 
relevant evidence and argument pertinent to his claim in his 
possession.  In any case, the Board deems that this 
particular notice deficiency was essentially cured, with no 
resulting prejudice to the veteran (see Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006)).  Following initial 
adjudication of the veteran's claim in September 2001 (of 
which he was provided a copy), the RO issued the veteran a 
statement of the case in April 2002 and supplemental 
statements of the case in August 2005 and September 2005, 
which provided the veteran opportunity to identify or submit 
any evidence he wished to be considered in connection with 
his appeal.  The Board finds that the veteran had actual 
knowledge of the need to submit evidence pertinent to his 
claim and that there is no indication that he has additional 
evidence in his possession, not previously submitted, that is 
of the type that should be considered in assessing the claim.  
Moreover, the Board takes note that the veteran has a 
representative who is deemed competent to offer proper 
guidance and counsel in regard to what evidence is needed to 
substantiate his claim and what his responsibility is in 
producing evidence in his possession that is relevant to the 
claim.  

In sum, the RO has sufficiently informed the veteran of the 
information or evidence needed to substantiate his claim for 
service connection for PTSD, and the parties responsible for 
obtaining that evidence.  With regard to notification, all 
the VCAA requires is that the duty to notify is satisfied, 
and that claimants be given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, due process in regard to 
notification has been satisfied.  See Bernard v. Brown, 4 
Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (2003) (harmless error).  
In this case, based on the information the RO has provided to 
the veteran, as referenced above, VA has satisfied its 
obligation to notify.  

The Board adds that during the pendency of this appeal, on 
March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  Additionally, this notice must include information that 
a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran, as discussed above, was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for service connection, 
but he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal.  Despite the inadequate notice 
provided to the veteran on these latter two elements, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as the 
Board concludes below that the preponderance of the evidence 
is against the veteran's claim for service connection for 
PTSD, any questions as to the appropriate disability rating 
or effective date to be assigned are rendered moot.  

B.  Duty to Assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim.  38 U.S.C.A.§ 
5103A (a), (b) and (c).  The veteran was afforded the 
opportunity to testify at a personal hearing before a 
Veterans Law Judge in May 2003, but he cancelled his hearing 
request.  The RO has obtained the veteran's service medical 
and personnel records, as well as his VA medical treatment 
records.  The veteran has not identified any private 
treatment records for the RO to obtain on his behalf.  The RO 
has also sought verification of the veteran's claimed 
stressors relative to his PTSD claim with the U.S. Armed 
Services Center for Research of Unit Records (now known as 
U.S. Army and Joint Services Records Research Center, or 
JSRRC).  When JSRRC was unable to verify the veteran's 
stressors based on information furnished by the veteran due 
to lack of specificity in stressor event description, to 
include dates of occurrence, the RO requested the veteran in 
March 2005 to provide additional details regarding his 
claimed stressors.  

The Board further notes that VA did not conduct medical 
inquiry in the form of a VA examination in an effort to 
substantiate the claim, and that further development in this 
respect is not required for the reasons that follow.  38 
U.S.C.A.§ 5103A (d).  This case ultimately does not turn on 
the absence of medical evidence but of corroboration of the 
alleged in-service stressors, which is not accomplished 
through a medical examination.  In other words, obtaining a 
medical examination to clarify a current diagnosis of PTSD 
related to in-service stressors is not necessary on the basis 
that the required element of a corroborated stressor 
underlying the PTSD diagnosis is absent.  A medical 
examination will not yield evidence to corroborate the 
alleged in-service stressor.  Delay of this case to obtain an 
examination would be pointless.  Accordingly, the Board is 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.  

The Board again emphasizes that the RO has sought to obtain 
all available records identified by the veteran, or at least 
informed the veteran of the necessity of submitting records 
to support his claim.  The Board thus finds that VA has done 
everything reasonably possible to assist the veteran.  In the 
Board's judgment, further delay of this case to obtain 
examinations and etiological opinions would be pointless, 
because the status of the record as it now stands does not 
show a "reasonable possibility" that such assistance would 
aid the veteran's claims.  38 U.S.C.A. § 5103A.  See also 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided).

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA "is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when the 
Board addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  The Board thus 
finds that VA has done everything reasonably possible to 
notify and assist the veteran and that the record is ready 
for appellate review.  

II.  Merits of the Claim

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for a disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 
305 (1992).

In addition to the applicable criteria noted hereinabove, 
service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of the AMERICAN PSYCHIATRIC 
ASSOCIATION, DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th 
ed. 1994) (hereinafter DSM- IV)]; a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).  

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2005); Collette v. Brown, 82 F.3d 389 
(1996).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54.

The veteran contends that he has PTSD related to his 
experiences in Vietnam from April 1971 to April 1972.  He 
asserts that while stationed with the Air Force in Vietnam 
his assignment was in direct support of ground combat units, 
to include the evacuation of wounded and dead.  He indicated 
that most of the dead were friendly Vietnamese.  He indicated 
that during the course of his tour in Vietnam he flew 35 
combat missions and was exposed to hostile fire.  He claimed 
that he witnessed the mistreatment of Vietcong prisoners at 
the hands of the soldiers of the Republic of Vietnam.  He 
stated that he was subjected to rocket and/or mortar attacks 
a couple times a month.  He described one incident whereby he 
was within 20 or 30 feet of mortar fire, which blew up one 
"mason" and two children in a village.  He indicated that 
he was once stranded in a village (Camp Bato), close to the 
enemy, without rations and was temporarily considered missing 
in action.  

Based on a careful review of the record and contentions of 
the veteran, the Board finds that the preponderance of the 
evidence is against his claim of service connection for PTSD.  

In this case, the veteran began serving on active duty in 
August 1970.  His service medical records show no complaints, 
treatment or diagnosis of psychiatric disability.  In fact, 
there is no medical evidence showing that the veteran 
suffered from any psychiatric manifestations until many years 
after his discharge from service in July 1972, for his first 
period of service, and in April 1975, for his second period 
of service.  

Post-service, VA records show that the veteran has been 
diagnosed with various mental disorders, to include PTSD, 
beginning in 1983.  He was hospitalized in December 1983 for 
alcohol problems.  His discharge diagnoses included alcohol 
abuse, anxiety and depression.  In February 1984, he was 
again hospitalized for alcohol abuse, and his discharge 
diagnoses were chronic alcohol abuse and schizophrenia.  In 
1997 and 1998, he was treated for alcohol dependence.  In 
April 1997, he was admitted for alcoholic detoxification and 
hypertension secondary to alcohol.  In May 1997, he was 
admitted again for alcohol detoxification.  The discharge 
diagnoses included alcoholism.  In July 1997, he was admitted 
with a history of admissions for alcohol abuse and 
depression.  The discharge diagnoses two weeks later were 
rule out major depression and substance-induced mood 
disorder.  In August 1997, he was seen for his first visit 
after his recent release from the hospital for "treatment of 
alcohol dependence and post-traumatic stress disorder."  
There was a discussion of his various medications and 
symptoms.  There was no mention of stressors related to PTSD.  
The impressions were alcohol dependence in partial remission 
and PTSD, prolonged, severe.  Subsequent VA outpatient 
records show treatment for alcoholism and mild depression.  
Records list PTSD among the numerous other ailments in regard 
to the veteran's past medical history.  

With respect to a diagnosis of PTSD in the record, the Board 
notes that it is unclear whether the veteran has a current 
diagnosis under the criteria of DSM-IV, as required by 
38 C.F.R. § 3.304(f).  As noted above, there was a diagnosis 
of PTSD in August 1997, but the VA physician referred to a 
recent hospitalization for "post-traumatic stress 
disorder," which is not borne out in the hospital record.  
PTSD has subsequently appeared in a list of ailments in 
regard to the veteran's past medical history, but it does not 
appear that the veteran has actually received treatment for 
PTSD.  With respect to a medical link between current PTSD 
symptoms and an in-service stressor, this has not been shown 
by the records.  As noted, the reference to the veteran's 
severe PTSD in the August 1997 VA outpatient record does not 
relate the PTSD to any specific stressor, whether service 
related or not.  In short, the Board finds that the 
requirements for both a diagnosis of PTSD and a medical link 
between current symptomatology and claimed stressors have not 
been met.  38 C.F.R. § 3.304(f).  

Even assuming there is a diagnosis of PTSD that appears to be 
related to alleged in-service stressors in this case, to 
establish service connection for PTSD there must also be 
credible supporting evidence that the claimed in-service 
stressors occurred so as to support the diagnosis of PTSD.  
38 C.F.R. § 3.304(f).  

The Board recognizes that the veteran's statements alone may 
suffice to establish the occurrence of his claimed stressors, 
provided that he engaged in combat with the enemy and the 
claimed stressor is related to that combat, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the service.  38 C.F.R. 
§ 3.304(f).  After reviewing the record, the Board finds that 
the veteran did not engage in combat with the enemy.  There 
is no military department documentation that he was awarded 
any decorations denoting engagement in combat with the enemy, 
nor has the veteran claimed such (he instead asserts that he 
served in a combat zone in support of ground combat units).  
The service personnel records show that the veteran served in 
Vietnam from April 1971 to April 1972, and that his awards 
consisted of the Vietnam Service Medal, Republic of Vietnam 
Campaign Medal, and National Defense Service Medal.  Further, 
his military occupational specialty was as an air cargo 
specialist.  

In view of the foregoing, the veteran's statements alone are 
insufficient to establish the occurrence of his claimed 
stressors, and his claimed stressors from service must be 
established by official service records or other credible 
supporting evidence.  38 C.F.R. § 3.304(f); Fossie v. West, 
12 Vet. App. 1 (1998); Cohen v. Brown, 10 Vet. App. 128 
(1997); Doran v. Brown, 6 Vet. App. 283 (1994).  The 
existence of an event alleged as a "stressor" that results 
in PTSD, though not the adequacy of the alleged event to 
cause PTSD, is an adjudicative, not a medical determination.  
Zarycki v. Brown, 6 Vet. App. 91 (1993).  

After reviewing the evidence, the Board finds that the 
veteran has not met the requirement of furnishing credible 
supporting evidence that the alleged in-service stressors 
occurred.  In that regard, whether the stressors alleged by 
the veteran actually occurred is a factual determination, and 
VA adjudicators are not bound to accept the statements of 
history provided by the veteran simply because treating 
medical providers have done so and based their diagnoses upon 
them.  Wood v. Derwinski, 1 Vet. App. 1909 (1991). 

The veteran has related that his traumatic experiences 
occurred during his Vietnam service, and he described several 
experiences, as noted previously.  In March 2004, the RO 
attempted to corroborate the stressors through the U.S. Armed 
Services Center for Research of Unit Records (or, JSRRC 
presently), and the response was that more specific 
information was required, particularly with regard to dates 
that the alleged stressors occurred, before a meaningful 
search could be undertaken.  The RO attempted to elicit more 
specific information from the veteran in March 2005; however, 
in letters received in August 2005 and October 2005, the 
veteran responded not with the requested information but with 
a reiteration of his stressors.  

The Board finds that the veteran's statements regarding his 
claimed stressors have not been substantiated through the 
service record.  Nor has the U.S. Armed Services Center for 
Research of Unit Records (i.e., JSRRC) corroborated the 
veteran's claimed stressors, due to the vagueness of the 
stressors especially with regard to dates of occurrence.  
Given this, the Board does not find that there is credible 
supporting evidence that the veteran's claimed in-service 
stressors, which might lead to PTSD, actually occurred.  
Without verification of the claimed stressor(s), service 
connection for PTSD may not be granted.  Accordingly, the 
Board concludes that the weight of the credible evidence is 
against the veteran's claim of service connection for PTSD.    

Moreover, as noted, there is no medical evidence of PTSD in 
service in order to establish service connection on a direct 
basis.  38 C.F.R. § 3.303.  While the veteran believes that 
he currently suffers PTSD as a result of service, as a 
layperson, he does not have the medical expertise necessary 
to diagnose his condition or give etiology thereof.  See 
Grottveit v. Brown, 5 Vet. App. 91 (1992); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

It is the Board's conclusion that the weight of the credible 
evidence is against the veteran's claim of service connection 
for PTSD.  As the preponderance of the evidence is against 
the veteran's claim of service connection, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

Service connection for PTSD is denied.  



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


